Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7-13) in the reply filed on 07/21/2022 is acknowledged.
Claims 1-6 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2019 and 05/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahy et al. (GB 2320072 A hereinafter “Fahy”).
In regard to claim 7, Fahy discloses a method of coupling a plurality of hydraulic valves (Fig. 2, each port at 48 is associated with a valve 62 as shown in the schematic in Fig. 1. On page 1, lines 15-23, discloses the invention relates to transferring liquid, therefore, can be interpreted as hydraulic and on page 19, line 17, discloses 62 are valves. This interpretation is similar to the applicant’s invention that discloses valves at 105 which appear to be ports that the guiding plate extends over and couples to pipe fittings 110.) with a plurality of hose fittings (Fig. 5 shows the valve ports of 62 attached to hose fittings 59) using a guiding plate (Figs. 2 and 4, plate 47), the method comprising: 
providing the guiding plate with a plurality of apertures (Figs. 1-6, plate 47 includes apertures for the ports 48 to extend through the plate 47) corresponding to the plurality of hose fittings (Fig. 5, the apertures corresponds to the fittings at 59); 
orienting the guiding plate to align with the plurality of hydraulic valves (Figs. 1-6, the plate 47 are attached to the ports at 48 associated with the valves 62, therefore, the plate is aligned with the valves 62. A side view is shown in Figs. 3 and 5.); 
positioning the guiding plate over the plurality of hydraulic valves (Figs. 3 and 5 show the plate 47 is positioned over the plurality of ports 48 of the valves 62); and 
coupling the plurality of hose fittings with the plurality of hydraulic valves (Fig. 5, fittings 59 couple to the plurality of valves 62 at 52).  
In regard to claim 8, Fahy discloses the method of claim 7, wherein the guiding plate comprises an identifying mark on the plate for each of the plurality of apertures (Fig. 4, each aperture includes a unique corresponding letter from “A-L” and on page 24, lines 1-8, discloses each aperture are clearly labelled to avoid a wrong connection), the identifying mark indicating a sequence of coupling each hydraulic valve from the plurality of hydraulic valves with each hose fitting from the plurality of hose fittings (Fig. 4, the letters “A-L” are at least an ascending sequence and are unique letters for the advantage of appropriate connections as disclosed on page 24, lines 1-8).  
In regard to claim 12, Fahy discloses the method of claim 7, wherein the guiding plate is a single-piece component (Fig. 2, plate 47 is a single-piece component).  
In regard to claim 13, Fahy discloses the method of claim 12, wherein the guiding plate is manufactured through machining (Fig. 2, 47 is at least a machined part that has been machined to be a rectangular shape as shown).

Claims 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al. (JPH11125378 A hereinafter “Ihara”).
In regard to claim 7, Ihara discloses a method of coupling a plurality of hydraulic valves (In paragraph [0002] and [0014] of the English translation discloses the invention relates to connecting valves and in [0001] discloses the invention relates to hydraulic piping) with a plurality of hose fittings (Abstract of the English translation discloses the piping connected to holes of the metal plates include a fitting for each piping) using a guiding plate (Fig. 1, metal plate 2c), the method comprising: 
providing the guiding plate with a plurality of apertures (Fig. 4, metal plate 2c includes a plurality of apertures as shown) corresponding to the plurality of hose fittings (Abstract and [0014] of the English translation discloses the valves are connected to the holes of metal plate 2c); 
orienting the guiding plate to align with the plurality of hydraulic valves (As a mentioned above, the valves connect to the holes of plate 2c, therefore, plate 2c is aligned with the plurality of valves); 
positioning the guiding plate over the plurality of hydraulic valves (Since the valves as mentioned above are connected to the plurality of apertures, then plate 2c can be reasonably interpreted as being positioned over the valves); and 
coupling the plurality of hose fittings with the plurality of hydraulic valves (In [0014] of the English translation discloses the valves are connected to plate 2c and pipes are connected to metal plate 2a, therefore, the valves are at least coupled to the pipes through plate 2a in order to communicate fluid flow).  
In regard to claim 11, Ihara discloses the method of claim 7, wherein a first aperture from the plurality of apertures is different in size from a second aperture from the plurality of apertures (Fig. 4, shows at least two apertures that are different in diameter).  
In regard to claim 12, Ihara discloses the method of claim 7, wherein the guiding plate is a single-piece component (Figs. 1 and 4, metal plate 2c is a single-piece component).  
In regard to claim 13, Ihara discloses the method of claim 12, wherein the guiding plate is manufactured through machining (Figs. 1 and 4, metal plate 2c is at least a machined part that has been machined to be a rectangular shape as shown).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 9 and 10:
In regard to claim 9, Fahy and Ihara respectively discloses the method of claim 7 but does not show or suggest an orientation indent on a perimeter of the guiding plate, the orientation indent limiting the orientation of the guiding plate when positioned over the plurality of valves. Frank et al. (US 2006/0131874 A1) teaches a plate (Fig. 1, retainer plate 40) having at least two apertures (Fig. 1, openings 42 and 44) for two fluid lines (Fig. 3, fluid lines 18 and 26) such that one of the apertures has an orientation indent as a recess (Fig. 1, opening 44 has a recessed opening) to allow the plate to rotate onto the respective fluid line (Fig. 1 and in [0019] discloses the recess-like opening of 44 allows the plate 40 to rotate over fluid line 26 such that 26 inserts laterally into 44) but does not show or suggest valves as required by claim 1. It would not have been obvious to one of ordinary skill in the art to have modified Fahy, Ihara, and Frank et al. in combination or alone to include the indent of Frank et al. to Fahy and Ihara or the valves of Fahy and Ihara to the plate of Frank et al. because such modifications would require hindsight reasoning and reconstruction. For instance, the plate rotation of Frank et al. only works when there is only one fluid line is attached to the plate 40 in order to rotate the plate to attach to the second fluid line and Fahy and Ihara both have more than one fluid lines such that the operation of the plate of Frank et al. would not function with all the lines of Fahy and Ihara. Further, the plate of Frank et al. couples fluid lines to a manifold and not to a plurality of valves and substitution of the manifold for a plurality of valves would require hindsight reasoning and reconstruction. 
In regard to claim 10, Fahy and Ihara respectively discloses the method of claim 7 but does not show or suggest a notch for each aperture from the plurality of apertures, the notch indicating a direction each hose fitting is oriented. Gallardo et al. (US 2008/0265571 A1) teaches a strap (Fig. 5, strap 26 which resembles a plate) having a plurality of holes (Fig. 5, holes 66) including notches (Fig. 5, slots 68) such that when a fitting inserts through the hole, the notches restrains the fitting from rotational movement (Figs. 4 and 5, insert 20 defines a fitting and in [0044] discloses the notches 68 restrain rotation). It would not have been obvious to one of ordinary skill in the art to have modified Fahy, Ihara, and Gallardo et al. in combination or alone to include a notch to the plurality of apertures of Fahy and Ihara or the valves of Fahy and Ihara to the strap of Gallardo et al. because such modifications would require hindsight reasoning and reconstruction. For instance, the notches of Gallardo et al. were designed specifically for the fitting 20 which allows a pipe 24 to extend through the fitting 20 which functions differently than the plates of Fahy and Ihara that couples fittings to valves. Therefore, including the notches of Gallardo et al. to Fahy and Ihara would have required hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Williams et al. (US 3,516,691) and Mahrenholz et al. (US 2012/0319397 A1) discloses a plurality of fluid lines connected to a plate.
Bynoe (US 2,394,363) and Patterson (US 6,607,217) discloses a plate for a plurality of fluid lines and the plate includes labels to identify the fluid to a respective fluid line.
Grimm (US 6,447,023) discloses a plate having a plurality of air ports which can be color-coded, text labeled, or have different shapes to indicate correct coupling to a particular hose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679